DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Species 1, claims 1, 4-9, 14, 18, 19, 22, 23, 25-27, is directed to an audio processor that follows a user’s new position in a smooth rendering of a plurality of audio signals by dynamically allocated loudspeakers adapted within adjustable time constants;
Specie 2, claims 1, 4-7, 9, 14, 24, 25, 26 and 28, is directed an audio processor that follows a user’s new position in rendering of a plurality of audio signals by dynamically allocated loudspeakers based on identified loudspeaker according to a distance between the user and the loudspeakers;
Species 3, claims 1, 2, 4-7, 9, 10, 12-15, 25, 26 and 29, is directed to an audio processor that follows a user’s position and orientation in rendering of a plurality of audio signals by dynamically allocated loudspeakers depending on the distance between objects, and/or channel objects to be rendered and the loudspeakers;
Species 4, claims 1, 4-7, 9, 14, 21, 25, 26, 30 and 31, is directed to an audio processor that follows a user’s position in rendering of a plurality of audio signals of a channel-based audio content by associating position information of a loudspeaker to an audio channel, repositioning the channel objects based on the position of the user and 
Species 5, claims 1, 4-7, 9, 14, 25, 26 and 32, is directed to an audio processor that follows a user’s new position in rendering of a plurality of audio signals in channel-based audio content and object-based audio content to the same plurality of loudspeakers by dynamically allocated loudspeakers using the same procedure;
Species 6, claims 1, 3-7, 9 and 14, is directed to an audio processor that follows a user’s new position in rendering of a plurality of audio signals by acquiring the orientation and/or characteristic and/or a specification of loudspeakers;
Species 7, claims 1, 4-7, 9, 14, 16 and 17, is directed to an audio processor that follows movement or turn of two or more users in rendering of a plurality of audio signals by dynamically allocated loudspeakers;
	Species 8, claims 1, 4-7, 9, 14 and 20, is directed to an audio processor that follows a user’s new position in rendering of a plurality of audio signals by dynamically allocated loudspeakers and adaptively upmix or downmix objects and/or channel objects; and
	Species 9, claims 1, 4-7, 9, 11 and 14, is directed to an audio processor is configured to physically compensate the rendered object and/or channel objects and/or adapted signals in dependence on a default loudspeaker position, on the actual loudspeaker position, and on the relationship between a sweet spot and the user’s position.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.

Species 2 defines that the audio processor is configured to identify loudspeaker dynamically based on a distance between the user and the loudspeaker and render audio in dependence of default loudspeaker position, which is not included in species 1 and 3-9.
Species 3 defines how the audio rendering depending on the detected user’s orientation, a position of objects and/or channel objects relative to the position and orientation of the user and dynamically allocated loudspeakers depending on the distances between the position of the objects and/or the channel objects and the loudspeakers, which is not included in species 1, 2 and 4-9.
Species 4 defines that the audio processor associates a position of a loudspeaker to an audio channel of a channel-based audio content in order to acquire a channel object, repositions the channel objects created based on the position of the user, and selects loudspeakers based on an adapted, repositioned target position of the respectively channel object, which is not included in species 1-3 and 5-9.
	Species 5 defines an audio processor that follows a user’s new position in rendering of a plurality of audio signals in channel-based audio content and object-based audio content to the same plurality of loudspeakers by dynamically allocated loudspeakers using the same procedure, which is not included in species 1-4 and 6-9.
Specie 6 defines that the loudspeakers are dynamically allocated for audio rendering based on the information about an orientation and/or about a characteristic 
Species 7 defines that the audio rendering is adapted depending on tracking the movement or turn of two or listeners in real-time, which is not included in species 1-6, 8 and 9.
Species 8 defines the detail that the processor is adaptively upmix or downmix the object and/or channel objects in dependence on the number of objects and/or channel objects in the input signal and in dependence on the number of dynamically allocated loudspeakers, which is not included in species 1-7 and 9.
Species 9 defines the detail that an audio processor is configured to physically compensate the rendered object and/or channel objects and/or adapted signals in dependence on a default loudspeaker position, on the actual loudspeaker position, and on the relationship between a sweet spot and the user’s position, which is not included in species 1-8.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 25 and 26 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
              the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as stated above for each species; and
⦁              the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries are required for searching each species as identified above. For example, keywords for species 1 could be smooth transition or fading between setting. Keywords for Species 2 could be distance or length between loudspeaker and user and default loudspeaker position. Keywords for Species 3 could be position of objects relative to the user and distance or length between position of objects and the loudspeaker. Keywords for Species 4 could be reposition or relocate object relative to position of user and select loudspeaker. Keywords for Species 5 could be channel based audio and object based audio and select loudspeakers. Keywords for species 6 could be loudspeakers’ orientation, specification and frequency characteristics. Keywords for species 7 could be multiple or two users being tracked. Keywords for species 8 could be adaptively upmix or downmix objects or channel objects and number of loudspeakers. Keywords for species 9 could be sweet spot, user’s position and actual loudspeaker positions).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PING LEE/Primary Examiner, Art Unit 2654